EXHIBIT 10.2

SUBSIDIARY GUARANTOR JOINDER AGREEMENT

THIS SUBSIDIARY GUARANTOR JOINDER AGREEMENT (this “Agreement”), dated as of
September 29, 2014, is by and between ST. JOSEPH MISSOURI PROPERTY, L.L.C. a
Delaware limited liability company (the “Subsidiary”), and BANK OF AMERICA, N.
A., in its capacity as Administrative Agent under that certain Credit Agreement
(as it may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of May 14, 2014, by and among Aviv Healthcare
Properties Limited Partnership (the “Parent Borrower”) and Aviv Healthcare
Capital Corporation (the “Subsidiary Borrower” and together with the Parent
Borrower, the “Borrowers”), AVIV REIT, INC. (the “REIT Guarantor”), the other
Guarantors party thereto, the Lenders and BANK OF AMERICA, N. A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Credit Parties are required under the provisions of Section 6.14(b) of the
Credit Agreement to cause the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantor contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender, the Administrative Agent and each other holder of the Obligations, as
provided in Article XI of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

2. The address of the Subsidiary for purposes of all notices and other
communications is described on Schedule 10.02 of the Credit Agreement.

3. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary upon the execution of this Agreement
by the Subsidiary.

4. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary has caused this Subsidiary Guarantor Joinder
Agreement to be duly executed by its authorized officer, and the Administrative
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

ST. JOSEPH MISSOURI PROPERTY, L.L.C., a Delaware limited liability company By:  
AVIV FINANCING II, L.L.C.,  

a Delaware limited liability company,

its sole member

  By:   AVIV HEALTHCARE PROPERTIES OPERATING PARTNERSHIP I, L.P.,    

a Delaware limited partnership,

its sole member

    By:   AVIV HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,      

a Delaware limited partnership,

its general partner

      By:   AVIV REIT, INC.,        

a Maryland corporation,

its general partner

        By:  

/s/ Steven J. Insoft

        Name:   Steven J. Insoft         Its:   President and Chief Operating
Officer

[ADDITIONAL SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

Acknowledged and accepted:

BANK OF AMERICA, N. A.,

as Administrative Agent

By:  

/s/ Yinghua Zhang

Name:  

Yinghua Zhang

Title:  

Vice President